Name: Commission Regulation (EEC) No 3444/83 of 2 December 1983 amending quantitative limits fixed for imports of certain textile products originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 83 Official Journal of the European Communities No L 342/5 COMMISSION REGULATION (EEC) No 3444/83 of 2 December 1983 amending quantitative limits fixed for imports of certain textile products originating in Thailand Whereas under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 7 and 9 (2) thereof, Whereas , by Regulation (EEC) No 2589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1983 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Thailand has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows , and to enable suppliers to utilize agreed Community limits more fully ; Article 1 The quantitative limits for textile products originating in Thailand, as fixed in Annex IV to Regulation (EEC) No 3589/82, are hereby amended for 1983 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 106 . No L 342/6 Official Journal of the European Communities 7. 12. 83 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 2 55.09 55.09-03 , 04, 05, 06, 07, 08 , 09 , 10 , 11 , 12 , 13 , 14, 15 , 16 , 17, 19 , 21 , 29 , 32, 34 , 35 , 37, 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54, 55, 56, 57, 59 , 61 , 63 , 64, 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76, 77, 78 , 79 , 80 , 81 , 82, 83 , 84, 85 , 87, 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics Thailand D F I BNL UK IRL DK GR EEC Tonnes 3 556 (') 378 2 393 746 921 54 706 21 8 775 2 a) 55.09-06, 07, 08 , 09 , 51 , 52, 53 , 54, 55 , 56, 57, 59 , 61 , 63 , 64, 65 , 66 , 67, 70 , 71 , 73 , 83 , 84 , 85 , 87, 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 a) Of which other than un ­ bleached or bleached Thailand D F I BNL UK IRL DK GR EEC Tonnes 872 47 299 274 228 3 537 5 2 265 3 56.07 A 56.07-01 , 04, 05 , 07 , 08 , 10 , 12, 15 , 19 , 20 , 22, 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics Thailand (2) D F I BNL UK IRL DK GR EEC Tonnes 5 295 975 4 875 1 431 1 728 138 1 128 30 15 600 3 a) 56.07-01 , 05, 07, 08 , 12, 15 , 19 , 22, 25 , 29 , 31 , 35, 38 , 40 , 41 , 43 , 46 , 47 , 49 a) Of which other than un ­ bleached or bleached Thailand ( 3) D F I BNL UK IRL DK GR EEC Tonnes 1 369 130 733 462 696 59 646 5 4 100 (') The quantitative limit for Germany includes 150 tonnes for products falling within NIMEXE codes 55.09-03 and 55.09-10 . (2) The quantitative limits include cotton fabric falling within category 2 . (3) The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a). 7 . 12 . 83 Official Journal of the European Communities No L 342/7 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1983 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves , mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic mate ­ rials Thailand D F I BNL UK IRL DK GR EEC 1 000 pairs 1 964 440 100 1 025 1 123 (') 25 36 49 4 762 12 60.03 A B I II b) C D 60.03.-11 , 19 , 20 , 27, 30 , 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Thailand D F I BNL UK IRL DK GR EEC 1 000 pairs 4 040 1 142 791 586 1 252 47 250 92 8 200 (') Within the quantitative limit shown for the United Kingdom there is a sub-ceiling of 600 000 pairs for products falling within NIMEXE code 60.02-40 .